Appeal from a judgment of the County Court of Montgomery County (Sise, J.), entered September 16, 1996, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner contends that he is entitled to be released from respondent’s custody due to the People’s failure to communicate their readiness for trial of the misdemeanor charge within 30 days from the commencement of said custody (see, CPL 30.30 [2] [b]). Inasmuch as petitioner has been released from prison as a result of pleading guilty to the crime of petit larceny and being sentenced to time served, this appeal is moot (see, People ex rel. Scott v Campbell, 211 AD2d 925, lv denied 85 NY2d 805).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.